COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


HOWARD RODRIGUEZ, JR.,                            §
                                                                    No. 08-14-00284-CR
                                                  §
                               Appellant,                              Appeal from the
                                                  §
V.                                                                   143rd District Court
                                                  §
                                                                   of Reeves County, Texas
THE STATE OF TEXAS,                               §
                                                                  (TC# 13-02-07753-CRR)
                                                  §
                                Appellee.
                                                  §

                                            OPINION

       Howard Rodriguez, Jr. appeals the trial court’s judgment adjudicating his guilt of injury

to an elderly individual. Appellant entered a guilty plea in 2013 and the trial court placed him on

deferred adjudication community supervision for three years.         The State filed a motion to

adjudicate alleging multiple violations. Appellant entered a plea of true to one of the allegations.

After hearing the evidence, the trial court found all of the allegations true, adjudicated Appellant

guilty of injury to an elderly individual, and assessed his punishment at imprisonment for a term

of seven years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has certified to

the Court that he delivered to Appellant a copy of counsel’s brief, the motion to withdraw, and a

motion for pro se access to the appellate record. Kelly v. State, 436 S.W.3d 313, 318-20

(Tex.Crim.App. 2014)(setting forth duties of counsel). Further, counsel certified that he has

advised Appellant of his right to file a pro se brief and to seek discretionary review. Id.

Appellant has not requested access to the appellate record and he has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. Accordingly, we affirm the judgment of the trial court.



September 25, 2015
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-